RABINOWITZ, Justice,
concurring in part, dissenting in part.
I dissent from the majority’s disposition of the “Failure to Support” issue. I remain of the view that the relevant period referred to in AS 25.23.050(a)(2) is the year immediately preceding the filing of the petition for adoption. See In re 718 P.2d 948, 958-60 (Alaska 1989) (Matthews, J., dissenting). Additionally, I would direct the superior court to apply the standards of R.N.T. v. J.R.G., 666 P.2d 1036, 1039 (Alaska 1983), in determining whether Dell’s imprisonment precluded fulfillment of his parental support obligations.
I concur in all other aspects of the majority’s opinion.